DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 11/23/21 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-2 and 10-12 is/are rejected, claim 3-9 is/are objected to and claims 13-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “based on the at least one computed tomography image of the core sample, determining at least one property of the core sample as a function of the applied one or more pressures” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of core property determination, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found partially convincing. The applicant stated: 

    PNG
    media_image1.png
    129
    581
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    76
    593
    media_image2.png
    Greyscale
.
The examiner disagrees. When measuring any “applied pressure” the pressure needs to be applied by a source. The source where pressure is applied is not specified in the claim. The second limitation of claim 1 recites: “applying one or more pressures to the core sample.” This pressure applied can come from any sources, like for example, one can put the finger on the core sample and push thereby applying pressure. The examiner suggests clarifying claim 1, to include type of source that is used to apply the said pressure. 
Crawford discloses obtaining at least one computed tomography image of the core sample (see paragraph 54 below); and based on the at least one computed tomography image of the core sample, determining at least one property of the core sample as a function of the applied one 

    PNG
    media_image3.png
    264
    849
    media_image3.png
    Greyscale
.
Shown in figure 14A, the pressure is applied, on the x-axis – independent axis reading on “as a function of pressure applied”, to measure the porosity, which is the read as the property. 
The core samples where the property of the samples are measured are shown in figure 5A and figure 5B. 

    PNG
    media_image4.png
    220
    900
    media_image4.png
    Greyscale
.

The arguments presented by the applicant to claim 1 is found unconvincing. The examiner will repeat the same grounds to rejection. 


    PNG
    media_image5.png
    78
    577
    media_image5.png
    Greyscale

The examiner partially disagree. Zazovsky does not discloses the method of claim 1, wherein obtaining at least one computed tomography image of the core sample comprises: rotating the core sample about a longitudinal axis of the core holder assembly, however, Proksa does discloses obtaining a series of computed tomography images of the core sample, wherein the series of computed tomography images includes an image for at least every degree of rotation of the core sample (see figure 1, below and figure 2, and see paragraph 16, ):

    PNG
    media_image6.png
    568
    923
    media_image6.png
    Greyscale
.
For this reason the examiner will drop the rejection to claims 3-9.

The applicant also stated: 

    PNG
    media_image7.png
    125
    581
    media_image7.png
    Greyscale

The examiner disagrees. Zazovsky discloses a pressure measuring device for measuring the change in pressure with time of the fluid sample sealed in the container, the pressure of the fluid sample and the pore pressure of the formation sample sealed in the container having a tendency to equalize over time (paragraph 30), where the coefficient of thermal expansion for the fluid, i.e. oil or water (see paragraph 119), which reads on the method of claim 1, further comprising at least partially saturating the core sample with a fluid comprising brine and oil.

The arguments to claims 13 and 20 have been found convincing. Zazovsky (US 20030084715) and Crawford (US 20170275970) are silent in disclosing generating, based on the series of computed tomography images of the core sample, a three-dimensional representation of at least a portion the core sample utilizing a radon transform. Claim 13 is found allowable. More details below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not 

[4]	Allowable Claims
Claims 13-20 are allowable / patentable. 

With regards to claim 13, the examiner cannot find any applicable prior art providing teachings for the following limitations: “obtain, via the computed tomography imager, a series of computed tomography images of the core sample at different rotation increments of the core holder assembly;” and “generate, based on the series of computed tomography images of the core sample, a three-dimensional representation of at least a portion the core sample utilizing a radon transform; and measure a displacement of at least one characteristic of the core sample due to the applied pressures”  in combination with the rest of the limitations of claim 13.

Regarding claim 20 see the rationale for claim 13.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

2.	Claims 1, 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazovsky (US 20030084715) in view of Crawford (US 20170275970).

With regards to claim 1, Zazovsky discloses a method of determining properties of a core sample, the method comprising:
disposing a core sample of a formation within a core holder assembly (see figure 2a, the core samples are disposed inside 4);

    PNG
    media_image8.png
    304
    478
    media_image8.png
    Greyscale

applying one or more pressures to the core sample (see figure 3, first step, sealing a sample of fluid at a baseline pressure and a sample of a formation having an initial pore pressure in a container);

    PNG
    media_image9.png
    226
    686
    media_image9.png
    Greyscale

measured change in fluid sample pressure):

    PNG
    media_image10.png
    200
    782
    media_image10.png
    Greyscale
.
Zazovsky is silent in disclosing obtaining at least one computed tomography image of the core sample; and based on the at least one computed tomography image of the core sample, determining at least one property of the core sample as a function of the applied one or more pressures. However, Zazovsky teaches determine the initial pore pressure relative to the baseline pressure from the measured change in fluid sample pressure which suggests a property measurement.  Crawford discloses obtaining at least one computed tomography image of the core sample (see paragraph 54 below); and 

    PNG
    media_image11.png
    166
    717
    media_image11.png
    Greyscale

based on the at least one computed tomography image of the core sample, determining at least one property of the core sample as a function of the applied one or more pressures (see figure 14a and see paragraph 90, the fracture network porosity, which can be determined as 

    PNG
    media_image3.png
    264
    849
    media_image3.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include computed tomography in order to extract additional features from the object for improving image recognition. 

With regards to claim 2, Zazovsky discloses the method of claim 1, wherein applying one or more of pressures to the core sample comprises applying at least one of an axial pressure, a radial pressure, or a pore fluid pressure to the core sample (see figure 3 below):

    PNG
    media_image12.png
    200
    782
    media_image12.png
    Greyscale
.


With regards to claim 11, Zazovsky discloses the method of claim 1, further comprising at least partially saturating the core sample with a fluid comprising brine and oil (see paragraph 13, sealing in the container a sample of fluid at a baseline pressure and a sample of a formation having an initial pore pressure, paragraph 30 and paragraph 119, a pressure measuring device for measuring the change in pressure with time of the fluid sample sealed in the container, the pressure of the fluid sample and the pore pressure of the formation sample sealed in the container having a tendency to equalize over time, where the coefficient of thermal expansion for the fluid, i.e. oil or water).

With regards to claim 12, see the rationale and rejection for claim 11. In addition see Zazovsky, paragraph 121, where “the coefficient of thermal expansion for oil is probably about 1.5 times higher.”

[5]	Claim Objections
Claim 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 3, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the method of claim 1, wherein obtaining at least one computed tomography image of the core sample comprises: rotating the core sample about a longitudinal axis of the core holder assembly; and obtaining a series of computed tomography images of the core sample, wherein the series of computed tomography images includes an image for at least every degree of rotation of the core sample;” in combination with the rest of the limitations of claims 1 and 2.


This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shorten statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shorten statutory period, then the shorten statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however will the statutory period for reply expire later than six months from the mailing date of the final action.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 1/8/22